ICJ_007_Asylum_COL_PER_1950-05-09_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE COLOMBO-PERUVIENNE
RELATIVE AU DROIT D’ASILE

ORDONNANCE DU 9 MAI 1950

1950

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

COLOMBIAN-PERUVIAN
ASYLUM CASE

ORDER OF MAY 9th, 1950
La présente ordonnance doit être citée comme suit :

« Affaire colombo-péruvienne relative au droit d'asile,
Ordonnance du 9 mai 1950:
C. I. J. Recueil 1950, p. 125:»

This Order should be cited as follows :

«“Colombian-Peruvian asylum case, Order of May gth, 1950:
I.C.J. Reports 1950, p. 125.”

 

No de vente:
Sales number 40

 

 

 
I25

INTERNATIONAL COURT OF JUSTICE

1950
May 5th

YEAR Ig50 General st :

Order made on May 9th, 1950

COLOMBIAN-PERUVIAN
ASYLUM CASE

The President of the International Court of Justice,
Having regard to Article 48 of the Statute of the Court,
Having regard to Articles 37, 38 and 46 of the Rules of Court,

«Having regard to the Orders made on October 20th, 1940,
and December 17th, 1949, to determine the procedure in the
dispute between the Republic of Colombia and the Republic of
Peru (right of asylum case},

Whereas on May 5th, 1950, the Agent of the Government of
the Republic of Peru has requested that the time-limit for the
presentation of this Government’s Rejoinder, which had been
fixed previously to May 30th, 1050, be extended to June 15th, 1950 ;

Whereas, by letter of May 8th, 1950, the Agent of the Govern-
ment of the Republic of Colombia has advised that for different
reasons submitted-by him he is compelled to object to this request ;

Whereas, in view of the priority which the Court must give to
other cases actually pending before it and of the time which,
according to indications supplied orally by the Agent of the
Government of Colombia, must elapse between the presentation
of the Rejoinder of the Government of the Republic of Peru
and the opening of the oral proceedings, whether the date pre-
viously fixed for the deposit of this Rejoinder be maintained to
May 30th, or extended to June 15th, 1950, does not appear as
likely to affect the opening of the oral proceedings in this case ;

4
ORDER OF 9 V 50 (ASYLUM CASE) 126

Decides :

to postpone to June 15th, 1950, the time-limit for the presen-
tation of the Rejoinder of the Peruvian Government.

Done in French and in English, the French text being authori-
tative, at the Peace Palace, The Hague, this ninth day of May,
one thousand nine hundred and fifty, in three copies, one of which
will be placed in the archives of the Court and the others trans-
mitted to the Governments of the Republic of Colombia and of
the Republic of Peru respectively.

(Signed) BASDEVANT,
President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.
